1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11                                              Case No.: 3:16-cv-3038-BTM-WVG
      ODYSSEY REINSURANCE
12
      COMPANY, a Connecticut                    ORDER GRANTING IN PART,
13    corporation,                              DENYING IN PART PLAINTIFF’S
                                   Plaintiff,   MOTION FOR ATTORNEY’S FEES
14
                                                AND LITIGATION EXPENSES
15    v.
16    RICHARD KEITH NAGBY, et al.,
17                            Defendants.
                                                [ECF Nos. 295]
18
19
           Before the Court is Plaintiff Odyssey Reinsurance Company’s (“Plaintiff”)
20
     motion for attorney’s fees. (ECF No. 295.) By way of its instant motion, Plaintiff
21
     seeks to quantify the Court’s grant of attorney’s fees and litigation expenses to
22
     Plaintiff as a remedial sanction in the Order (the “Contempt Order”) holding
23
     Defendant Diane Dostalik (f/k/a Diane Nagby) (“Defendant”) in civil contempt for
24
     violations of the preliminary injunction entered October 4, 2017 (the “Preliminary
25
     Injunction”) and the temporary restraining order entered August 8, 2018 (the
26
     “TRO”). (Id.; see also ECF Nos. 69, 172, 287.) In support of its motion, Plaintiff
27
     provided an affidavit of its counsel attesting to the reasonableness of the requested
28

                                                1
                                                                       3:16-cv-3038-BTM-WVG
1    fees and expenses, including the relevant timekeepers’ rates, qualifications,
2    experience, and billing practices, as well as copies of the attorney’s resumes, the
3    copies of relevant attorney’s fees and expenses invoices submitted to Plaintiff for
4    payment, and a narrative summarizing the fees and expenses incurred by Plaintiff
5    in connection with its attempts to discover and remedy Defendant’s contemptuous
6    conduct. (ECF No. 295-2.) In total, Plaintiff seeks to recover $212,821.00 in
7    attorney’s fees and $23,163.00 in expenses as incurred in discovering and
8    prosecuting Defendant’s contemptuous conduct.1 (ECF Nos. 295, 315.) In her
9    response in opposition, Defendant concedes that “an award of fees is proper” but
10   argues that any such award must be “remedial and reasonable” and that Plaintiff
11   has improperly requested recovery of “unrelated or unnecessary fees and costs”
12   totaling $116,519.30.2 (ECF No. 314, at 2-3.)
13         “Civil contempt sanctions . . . are employed for two purposes: to coerce the
14
15
16   1
       In its reply in support of its instant motion Plaintiff reduced its initial request for
17   $213,771.00 in attorney’s fees and $23,355.00 in expenses by $950.00 and
     $192.00, respectively. (ECF No. 315, at 10; see also ECF No. 295.) The
18   withdrawn fees and expenses consist of $192.00 in expenses for the service of
19   unrelated subpoenas on Defendant’s accountant, John Scannell, and bookkeeper,
     Suzanne Werden (ECF No. 295-2, at 16-17), $290.00 in fees for the review of an
20   unrelated objection to a subpoena served on an expert witness retained by
21   Defendant in her divorce case, Barbara Hopper (id. at 34), and $660.00 in fees for
     drafting an opposition to Knight Insurance Co.’s attempts to intervene in this action
22   (id. at 99).
23
     2
       (See ECF No. 314, at 2 (“Plaintiff wrongfully seeks recovery of $35,445.50 in fees
24   and $3,235.00 in costs incurred in the ordinary course of litigation and discovery,
25   all of which are unrelated to the contempt proceedings. Furthermore, the
     transcripts and court files demonstrate attorney time and expenses claimed are
26   unreasonably inflated or unnecessarily incurred by inefficient presentation of
27   evidence, and therefore an additional $61,725.00 in fees and $2,081.80
     undesignated expert fees as ‘costs’ should be disallowed. Last, Plaintiff wrongfully
28   seeks recovery of expert fees in the amount of $14,032.00.”).

                                                 2
                                                                          3:16-cv-3038-BTM-WVG
1    defendant into compliance with the court’s order, and to compensate the
2    complainant for losses sustained.” Whittaker Corp. v. Execuair Corp., 953 F.2d
3    510, 517 (9th Cir. 1992) (citations omitted). Because attorney’s fees and expenses
4    “frequently must be expended to bring a violation of an order to the court's
5    attention,” trial courts have the discretion to award “fees and expenses . . . as a
6    remedial measure.”3 Perry v. O'Donnell, 759 F.2d 702, 706 (9th Cir. 1985); see
7    also id. at 704 (“[C]ivil contempt need not be willful to justify a discretionary award
8    of fees and expenses as a remedial measure.”).
9          The Ninth Circuit “requires a district court to calculate an award of attorneys'
10   fees by first calculating the ‘lodestar.’” Caudle v. Bristow Optical Co., 224 F.3d
11   1014, 1028 (9th Cir. 2000) (citations omitted). “The ‘lodestar’ is calculated by
12   multiplying the number of hours the prevailing party reasonably expended on the
13   litigation by a reasonable hourly rate.” Morales v. City of San Rafael, 96 F.3d 359,
14   363 (9th Cir. 1996), opinion amended on denial of reh'g, 108 F.3d 981 (9th Cir.
15   1997) (internal quotations and citations omitted). “[H]ours that are excessive,
16   redundant, or otherwise unnecessary” should be excluded from the initial lodestar
17   calculation.4 Hensley v. Eckerhart, 461 U.S. 424, 434 (1983) (“Hours that are not
18
19
     3
       While Defendant argues that an award of fees and expenses as a remedial civil
20   contempt sanction should not include an award of expert witness fees, the cases
21   cited by Defendant, W. Virginia Univ. Hosps., Inc. v. Casey, 499 U.S. 83 (1991)
     and Arlington Cent. Sch. Dist. Bd. of Educ. v. Murphy, 548 U.S. 291 (2006),
22   concerned statutory civil rights attorney’s fees shifting provisions that did not
23   explicitly include litigation expenses or expert witness fees as recoverable
     expenses and are therefore inapposite.
24
25   4
       “Because a reasonable attorney's fee would not include compensation for such
     [excessive, redundant, or otherwise unnecessary] hours, the district court should
26   exclude them using one of two methods. First, the court may conduct an hour-by-
27   hour analysis of the fee request, and exclude those hours for which it would be
     unreasonable to compensate the prevailing party. Second, when faced with a
28   massive fee application the district court has the authority to make across-the-

                                                3
                                                                         3:16-cv-3038-BTM-WVG
1    properly billed to one’s client also are not properly billed to one's adversary . . . .”
2    (citations and emphasis omitted)); but see Stetson v. Grissom, 821 F.3d 1157,
3    1166 (9th Cir. 2016) “[T]he district court should take into account the reality that
4    some amount of duplicative work is inherent in the process of litigating over time.”
5    (internal quotations and citations omitted)). The “reasonable hourly rate is the rate
6    prevailing in the community for similar work performed by attorneys of comparable
7    skill, experience, and reputation.” Camacho v. Bridgeport Fin., Inc., 523 F.3d 973,
8    979 (9th Cir. 2008) (internal quotations and citations omitted) (“[T]he relevant
9    community is the forum in which the district court sits.” (citations omitted)); see also
10   id. at 980 (“[A]ffidavits of the plaintiffs' attorneys and other attorneys regarding
11   prevailing fees in the community, and rate determinations in other cases are
12   satisfactory evidence of the prevailing market rate.” (internal quotations, citations,
13   and alterations omitted)). “After making [the lodestar] computation, the district
14   court then assesses whether it is necessary to adjust the presumptively reasonable
15   lodestar figure on the basis of the Kerr factors that are not already subsumed in
16   the initial lodestar calculation.”5 Morales, 96 F.3d at 363-64 (internal footnote and
17
18
19   board percentage cuts either in the number of hours claimed or in the final lodestar
     figure as a practical means of excluding non-compensable hours from a fee
20   application.” Gonzalez v. City of Maywood, 729 F.3d 1196, 1203 (9th Cir. 2013)
21   (internal quotations, citations, and alterations omitted). Where the district court
     uses the “percentage cut” method, it must “set forth a concise but clear explanation
22   of its reasons for choosing a given percentage reduction” if the reduction exceeds
23   10 percent of the total fees sought. Id. (internal quotations and citations omitted).)
24   5
       “The twelve Kerr factors bearing on the reasonableness are: (1) the time and
25   labor required, (2) the novelty and difficulty of the questions involved, (3) the skill
     requisite to perform the legal service properly, (4) the preclusion of other
26   employment by the attorney due to acceptance of the case, (5) the customary fee,
27   (6) whether the fee is fixed or contingent, (7) time limitations imposed by the client
     or the circumstances, (8) the amount involved and the results obtained, (9) the
28   experience, reputation, and ability of the attorneys, (10) the ‘undesirability’ of the

                                                4
                                                                         3:16-cv-3038-BTM-WVG
1    citations omitted); see also Perry, 759 F.2d at 706 (“Ordinarily, the failure to follow
2    the Kerr guidelines constitutes an abuse of discretion.” (citations omitted)).
3          Plaintiff is represented by Kirby & McGuinn, P.C., and its attorneys Dean T.
4    Kirby, Jr. and Kimberley V. Deede, with the assistance of paralegals Constantina
5    “Tina” Wright and Jacquelyn Wilson. (See ECF No. 295-2.) Mr. Kirby, who has
6    “practiced law for almost forty years” in the fields of bankruptcy and creditor rights
7    and is “certified as a specialist in the field of creditor rights by the American Board
8    of Certification,” seeks an hourly rate of $440. (Id. at 3, 135-36.) Ms. Deede, who
9    has practiced law in California since 2011 and appears to have focused on
10   bankruptcy and creditor rights since joining Kirby & McGuinn in 2014, seeks an
11   hourly rate of $350. (Id. at 3, 137-38.) Ms. Wright and Ms. Wilson, each of whom
12   claim hourly rates of $125, have seventeen and ten years of experience as certified
13   paralegals, respectively. (Id. at 3.) Notably, Defendant has not challenged the
14   hourly rates claimed by Plaintiff’s counsel and has failed to introduce any evidence
15   in support of her opposition, let alone any evidence that demonstrates the
16   aforementioned hourly rates claimed are unreasonable in San Diego, California for
17   similar work performed by attorneys of comparable skill, experience, and
18   reputation.   See Camacho, 523 F.3d at 980 (“The party opposing the fee
19   application has a burden of rebuttal that requires submission of evidence to the
20
21
22   case, (11) the nature and length of the professional relationship with the client, and
23   (12) awards in similar cases.” Morales, 96 F.3d at 363 n.8 (citing Kerr v. Screen
     Guild Extras, Inc., 526 F.2d 67, 70 (9th Cir.1975), abrogated on other grounds by
24   City of Burlington v. Dague, 505 U.S. 557 (1992)). “Among the subsumed factors
25   presumably taken into account in either the reasonable hours component or the
     reasonable rate component of the lodestar calculation are: (1) the novelty and
26   complexity of the issues, (2) the special skill and experience of counsel, (3) the
27   quality of representation, (4) the results obtained, and (5) the contingent nature of
     the fee agreement.” Id. at 364 n.9 (internal quotations, citations, and alterations
28   omitted)).

                                                5
                                                                         3:16-cv-3038-BTM-WVG
1    district court challenging the accuracy and reasonableness of the facts asserted
2    by the prevailing party in its submitted affidavits.” (internal quotations, citations,
3    and alterations omitted)).
4          Based upon a review of the evidence submitted by the parties, the Court’s
5    familiarity with the rates charged in the San Diego legal community, and recent
6    prior attorney’s fees awards in this district, the Court concludes that the hourly
7    rates claimed by Plaintiff’s counsel (and paralegals) are in line with the customary
8    rates prevailing in the San Diego legal community for similar work performed by
9    attorneys (and paralegals) of comparable skill, experience, and reputation.6 See,
10   e.g., Lewis v. Cty. of San Diego, 2017 WL 6326972, at *13 (S.D. Cal. Dec. 11,
11   2017) (“In this District, $90 to $210 per hour is generally reasonable for paralegal
12   work . . . .”); Chamberlin v. Charat, 2017 WL 3783773, at *2 (S.D. Cal. Aug. 31,
13   2017) (hourly rates ranging between $250 and $500 for work performed by
14   associates and partners reasonable in debt-collection action); Nuvasive, Inc. v.
15   Madsen Med., Inc., 2016 WL 5118325, at *4 (S.D. Cal. 2016) ($500 hourly rate for
16   attorney with over ten years’ experience reasonable in breach of contract action);
17   Nguyen v. HOVG, LLC, 2015 WL 5476254, at *3 (S.D. Cal. 2015) ($450, $350,
18   and $125 were reasonable hourly rates for FDCPA-related litigation by senior
19
20
     6
21     While not relied upon in reaching its conclusion as to the reasonableness of the
     hourly rates claimed in this matter, the Court notes that the rates claimed by
22   Plaintiff’s counsel are in line with those surveyed in San Diego in the United States
23   Consumer Law Attorney Fee Survey Report 2017–2018, by Ronald L. Burdge (the
     “USCLAFS Report”), available at https://www.nclc.org/images/pdf/litigation/tools/
24   report-atty-fee-survey.pdf. (See USCLAFS Report, at 253 (“California, San Diego
25   . . . Average Paralegal Rate for All Paralegals [$]147[;] Average Attorney Rate for
     All Attorneys [$]452[;] 25% Median Attorney Rate for All Attorneys [$]331[;] Median
26   Attorney Rate for All Attorneys [$]475[;] 75% Median Attorney Rate for All
27   Attorneys [$]544[;] 95% Median Attorney Rate for All Attorneys [$]700[;] . . .
     [Median Rate for] Attorneys Handling Credit Rights Cases [$]400[.]; . . . [Median
28   Rate for] Attorneys Handling Other Cases [$]400.”).)

                                               6
                                                                        3:16-cv-3038-BTM-WVG
1    partner, senior associate, and paralegal, respectively).
2            Having reviewed the hours billed by Plaintiff’s counsel for which recovery is
3    presently sought (ECF No. 295-2, at 12-125), the Court finds that some of the work
4    completed was excessive, redundant, or otherwise unnecessary to discovering
5    and litigating Defendant’s contemptuous conduct. The Court therefore excludes
6    from its award of attorney’s fees the following hours billed:
7                                                Time       Time                Amount
          Date            Description                                  Rate
                                                Keeper      Billed               Billed
8
                    Communicate (other
9                   outside counsel)
10       11/23/18   Analysis/Strategy               DTK      0.20    $440/hr      $88
                    Respond to Inquiry from
11                  Counsel for Knight
12                  Appear for/attend Attend
                    Hearings on Order to
13       11/07/18                                   KVD    2.60 hr   $350/hr     $910
                    Show Causes and Ex
14                  Partes
                    Appear for/attend Trial
15                  and Hearing Attendance
         11/28/18                                   KVD    2.00 hr   $350/hr     $700
16                  Attend Evidentiary
                    Hearing
17                  Appear for/attend Attend
18       12/19/18   Evidentiary Hearing.            KVD    8.00 hr   $350/hr    $2,8007
                    Remaining Portion
19
20
21
22
23
     7
       No hearing was held in this matter on December 19, 2018. Rather, a contempt-
24   related evidentiary hearing was held on December 20, 2019, for which Mr. Kirby
25   billed eight hours at an hourly rate of $440. (See ECF No. 295-2, at 91.) Even
     assuming the December 19, 2018 entry was a scrivener’s error, Mr. Kirby attests
26   that his “firm does not charge for multiple timekeepers when more than one
27   attorney attends a hearing, client conference, or interoffice.” (Id. at 3.) Since
     counsel would not charge their own client for such fees, they are inappropriate to
28   levy against Defendant. See Hensley, 461 U.S. at 434.

                                                7
                                                                       3:16-cv-3038-BTM-WVG
1                                               Time      Time                Amount
          Date            Description                                Rate
                                               Keeper     Billed               Billed
2
                    Plan and prepare for
3                   Expert Witness Review
         01/14/19   Goshong [sic] CV and           KVD     0.10     $350/hr      $35
4
                    Prepare Supplemental
5                   Witness List
6                   Research Research
                    Case Law and Treatise
7        01/21/19                                  KVD     2.00     $350/hr     $700
                    on Cryptocurrency Expert
8                   Admission
                    Draft/Revise Expert
9                   Witnesses Edit and
         01/27/19                                  KVD     1.00     $350/hr     $350
10                  Revise Cryptocurrency
                    Expert Outline
11                  Plan and prepare for
12                  Review Documents for
         01/28/19   Preparation as a Witness       TW      2.00     $125/hr     $250
13                  in Contempt Motion
14                  Hearing
                    Appear for/attend First
15       01/29/19                                  DTK     1.50     $440/hr     $6608
                    Day Contempt Hearing
16                  Appear for/attend Appear
         01/29/19   for Hearing on Contempt        TW      4.50     $125/hr    $562.50
17                  Motion
18                  Draft/Revise Continue
                    Opposition to Knight
19                  Motion to Intervene –
         01/30/19                                  DTK     3.00     $440/hr    $1,320
20                  Additional Legal
                    Research on Jurisdiction
21                  Issue
22
23
     8
       The contempt hearing held on January 29, 2019 was scheduled to begin at 10:30
24   a.m. and concluded at 4:10 p.m. (See ECF Nos. 205, 229.) Nevertheless, Mr.
25   Kirby billed eight hours for his attendance at the January 29 hearing. (See ECF
     No. 295-2, at 99; see also ECF No. 315, at 6 (“The entry does not specifically refer
26   to preparation on the day of the hearing or to travel to and and [sic] from the
27   Court.”).) The Court has reduced this billing by one-and-a-half hours to account
     for this unexplained discrepancy while allowing for reasonable travel time to and
28   from the courthouse.

                                               8
                                                                      3:16-cv-3038-BTM-WVG
1                                            Time       Time               Amount
      Date            Description                                 Rate
                                            Keeper      Billed              Billed
2
                Appear for/attend Appear
3    01/30/19   for Continued Hearing on        TW       3.00    $125/hr    $375
                Contempt Motion
4
                Review/Analyze Review
5    04/01/19   Chris Groshong Outline          KVD      1.00    $350/hr    $350
6               and Revise
                Plan and prepare for
7               Expert Outline Review
8    05/14/19   and Prep. Meet with             KVD      1.70    $350/hr    $595
                Chris Groshong for Final
9               Review
10              Review/analyze Review
                Objection to Use of
11   05/15/19                                   KVD      2.00    $350/hr    $700
                Expert. Prepare Oral
12              Argument in Response.
                Plan and prepare for
13              Draft Direct of Tina
14   05/19/19   Wright for Chain of             KVD      0.30    $350/hr    $105
                Custody Testimony as to
15              Citibank Records
16              Appear for/attend Attend
     05/20/19   Continued Contempt              KVD      6.00    $350/hr   $2,100
17              Hearing
18              Appear for/attend Trial
                and Hearing Attendance
19   05/20/19   – Attend Hearing on             TW       2.00    $125/hr    $250
20              Order to Show Cause re:
                Diane Nagby
21              Appear for/attend Trial
22              and Hearing Attendance
     05/21/19   – Attend hearing on             TW       4.00    $125/hr    $500
23              Order to Show Cause re:
24              Diane Nagby
                Communicate (other
25   05/22/19   external) Phone Call with       KVD      0.50    $350/hr    $175
26              Groshong
                                                 Total Fees
27                                                                  $13,525.50
                                                 Reduction:
28

                                            9
                                                                  3:16-cv-3038-BTM-WVG
1    The aforementioned excluded hours include work spent on matters that were
2    irrelevant to the contempt proceedings, including work related to a third-party’s
3    attempts to intervene in this action.     They also include redundant billing for
4    appearances at hearings, which Mr. Kirby attested are not appropriately billed to
5    Plaintiff under counsel’s billing policies. (See ECF No. 295-2, at 3.) They also
6    include hours related to preparing the testimony of Mr. Chris Groshong, who was
7    retained by Plaintiff to serve as an expert in the area of cryptocurrency but was not
8    admitted as an expert in this matter. While the Court considers the time spent by
9    counsel consulting with Mr. Groshong regarding the nature of cryptocurrency and
10   its relation to Defendant’s contemptuous conduct to be reasonable, his testimony
11   was held by the Court not to be admissible and the Court finds counsel’s hours
12   spent preparing for such testimony therefore not compensable. Except as set forth
13   above, the Court finds the other attorney’s fees hours requested to be reasonable.
14   (See ECF No. 295-2, at 12-125.) Indeed, contrary to Defendant’s arguments, all
15   such remaining hours were related to investigating, exposing, halting, or
16   minimizing the damage of Defendant’s contempt rather than “ordinary litigation and
17   discovery expenses,” as they were necessitated by Defendant’s (and/or her
18   agents) attempts to transfer, conceal, dissipate, or squander assets and failure to
19   provide documents for Plaintiff’s review in violation of the Preliminary Injunction
20   and TRO, rather than the prosecution of Plaintiff’s underlying claims under
21   California’s Uniform Fraudulent Transfer Act (the “UFTA”).9 And while Defendant
22
23
     9
       Plaintiff initiated this action “seeking recovery of funds to which it claims an
24   interest as creditor, funds allegedly fraudulently transferred from Pacific Broker’s
25   Insurance Services (‘PBIS’) to Defendant . . . and her former husband.” (ECF No.
     329-1, at 5 (citations omitted); see also id. at 6 (“The complaint alleges $2,500,000
26   was fraudulently transferred from PBIS to [Defendant].” (citations omitted)); see
27   generally, ECF No. 24 (Plaintiff’s operative second amended complaint).) On
     October 4, 2017, the Court entered the Preliminary Injunction that, inter alia,
28   prohibited Defendant from transferring or commingling “any funds or property

                                              10
                                                                       3:16-cv-3038-BTM-WVG
1    objects to the number of hours expended by Plaintiff’s counsel in drafting relevant
2    filings and preparing for relevant hearings, Defendant has provided no evidence in
3    support of her objections and the Court concludes that the hours spent on such
4    matters were not excessive in light of the convoluted nature of Defendant’s
5    contemptuous conduct and her vehement defense thereof.             Moreover, after
6    considering the Kerr factors, the Court concludes that no upward or downward
7    adjustment to the lodestar amount is warranted and that such amount constitutes
8    reasonable fees in this matter.
9         Further, having reviewed the litigation expenses billed by Plaintiff’s counsel
10
11
12   received in connection with the sale of PBIS to AmTrust” and required her to
13   “deposit in the registry of the Court . . . all funds already received in connection
     with the sale of PBIS to AmTrust” as well as any funds subsequently received by
14   Defendant from AmTrust or its agents. (ECF No. 69.) On August 8, 2018, the
15   Court entered the TRO that, inter alia, prohibited Defendant from transferring funds
     from any accounts associated with Caye International Bank or Rich Uncles, LLC
16   or any investment in real estate or cryptocurrency. (ECF No. 172.) The TRO
17   further compelled Defendant to provide Plaintiff’s counsel with copes of documents
     relating to Caye International Bank, Rich Uncles, LLC, and her investments in real
18   estate and cryptocurrency. (Id.) After a multiple-day evidentiary hearing, the Court
19   issued the Contempt Order on June 27, 2019, in which it held Defendant in
     contempt of the Preliminary Injunction for: (i) failing to deposit into the Court’s
20   registry at least $176,263.13 in PBIS sales proceeds in her possession in October
21   2017; (ii) commingling and transferring PBIS sales proceeds between October
     2017 and September 2018; and (iii) failing to deposit into the Court’s registry at
22   least $551,750 in PBIS sales proceeds in her possession in July 2019. (ECF No.
23   287, at 26.) Further, Defendant was held in contempt of the TRO for: (i)
     transferring and disbursing funds held by Caye International Bank and Rich
24   Uncles, LLC in August and September 2018; and (ii) failing to provide Plaintiff’s
25   counsel with documents as required by the TRO. (Id.) A thorough explanation of
     Defendant’s contemptuous conduct and the further investigation and litigation
26   necessitated thereby is provided in the Contempt Order, which serves as a helpful
27   companion in the Court’s review of counsel for Plaintiff’s billing invoices and
     narrative summary. (See generally, ECF No. 287; see also ECF No. 295-2.)
28

                                              11
                                                                      3:16-cv-3038-BTM-WVG
1    for which recovery is presently sought (ECF No. 295-2, at 12-134), the Court finds
2    that some of the expenses sought were excessive or unnecessary to discovering
3    and litigating Defendant’s contempt. The Court therefore excludes from its award
4    of litigation expenses the following expenses billed:
5          Date                  Description                       Amount Billed
6         01/22/19   Experts Retainer for Expert Witness               $2,000
7         04/16/19   Expert Witness Fees                             $1,212.5010
8                    Experts Expert testimony regardin[g]              $1,000
          07/08/19
9                    cryptocurrency
                         Total Expenses Reduction:                   $4,212.50
10
11   All of the disallowed expenses relate to Mr. Groshong’s service as an expert
12   witness on behalf of Plaintiff.    (See ECF No. 295-2, at 2 (“Expenses total
13   $23,355.00 and include the fees of experts Brian Bergmark and Chris Groshong
14   . . . . The expenses requested in the Motion are reflected in the invoices themselves
15   with only one exception. The fees of expert witness Brian Bergmark, are billed to
16   Kirby & McGuinn and were paid directly by [Plaintiff].”).) Because Mr. Groshong
17   was not admitted as an expert in this matter, the Court declines to award Plaintiff
18   the expenses associated therewith. Nevertheless, as previously stated, the Court
19   considers the consultations between Plaintiff’s counsel and Mr. Groshong
20   regarding the nature of cryptocurrency and its relation to Defendant’s
21   contemptuous conduct to be reasonably necessary and a review of counsel’s
22   billing records reflects four (4) hours spent by Mr. Groshong on such consultations.
23   (See id. at 98, 105.) Further, while Plaintiff has failed to provide Mr. Groshong’s
24
25
26   10
        Plaintiff requested reimbursement in the amount of $1,812.50 in connection with
27   this entry. The Court has reduced such amount by $1,212.50 to reflect its award
     of $600.00 in expenses related to Mr. Groshong’s services as Plaintiff’s
28   cryptocurrency consultant in this matter.

                                              12
                                                                       3:16-cv-3038-BTM-WVG
1    hourly rate for his services as a cryptocurrency consultant, the Court concludes
2    that a reasonable hourly rate for such services in the San Diego area would be
3    $150.00 per hour.11 Accordingly, the Court will award Plaintiff $600.00 in expenses
4    (i.e., four (4) hours at an hourly rate of $150.00) in connection with Mr. Groshong’s
5    consulting services.     The Court finds the other expenses requested to be
6    reasonable. (See ECF No. 295-2, at 12-134.) Further, while Defendant argues
7    that “the claimed expert fees would have been incurred even in the absence of the
8    contempt proceedings” because “Plaintiff would still be required to prove the
9    tracing of funds by expert examination and testimony” (ECF No. 314, at 8), the
10   Court disagrees that such a showing would have been necessary, at least to the
11   extent necessitated by Defendant’s contemptuous conduct, to Plaintiff’s successful
12   prosecution of its underlying claims. (See, e.g., ECF No. 289 (granting summary
13   judgment to Plaintiff against Defendant on its claims under the UFTA).)
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22
23
24   11The Court considers Mr. Groshong’s services as a cryptocurrency consultant in
25   this case to be comparable to those of an accountant. Notably, the Criminal Justice
     Act Policies and Procedures for the Ninth Circuit provide that hourly rates between
26   $150 and $275 are presumptively reasonable for accountants. See Judicial
27   Council of the Ninth Circuit, Criminal Justice Act Policies and Procedures,
     Appendix 2, revised July 11, 2018, available at: https://www.ca9.uscourts.gov/cja/
28   Circuit%20CJA%20Policies.pdf

                                              13
                                                                       3:16-cv-3038-BTM-WVG
1         Based upon the foregoing and due consideration, Plaintiff’s motion for
2    attorney’s fees and litigation expenses (ECF No. 295) is GRANTED IN PART,
3    DENIED IN PART. As a remedial sanction for Defendant’s contemptuous conduct
4    as set forth in the Contempt Order (ECF No. 287), the Court awards Plaintiff
5    Odyssey Reinsurance Company its attorney’s fees in the amount of $199,295.50
6    and its expenses in the amount of $18,950.50, for a total of $218,246.00. The
7    Clerk shall enter judgment accordingly against Defendant Diane Dostalik (f/k/a
8    Diane Nagby) in the above amounts.
9         IT IS SO ORDERED.
10   Dated: December 27, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           14
                                                                 3:16-cv-3038-BTM-WVG
